         2:19-cr-00683-MGB Date Filed 08/07/19 Entry Number 2 Page 1 of 8
     Case 4:18-cr-00086-RAJ-RJK Document 1 Filed 11/14/18 Page 1 of 8 PageID# 1

SC District Court Criminal No.: 2:19-cr-00683
   2:19-cr-00683-MGB Date Filed 08/07/19 Entry Number 2 Page 2 of 8
Case 4:18-cr-00086-RAJ-RJK Document 1 Filed 11/14/18 Page 2 of 8 PageID# 2
   2:19-cr-00683-MGB Date Filed 08/07/19 Entry Number 2 Page 3 of 8
Case 4:18-cr-00086-RAJ-RJK Document 1 Filed 11/14/18 Page 3 of 8 PageID# 3
   2:19-cr-00683-MGB Date Filed 08/07/19 Entry Number 2 Page 4 of 8
Case 4:18-cr-00086-RAJ-RJK Document 1 Filed 11/14/18 Page 4 of 8 PageID# 4
   2:19-cr-00683-MGB Date Filed 08/07/19 Entry Number 2 Page 5 of 8
Case 4:18-cr-00086-RAJ-RJK Document 1 Filed 11/14/18 Page 5 of 8 PageID# 5
   2:19-cr-00683-MGB Date Filed 08/07/19 Entry Number 2 Page 6 of 8
Case 4:18-cr-00086-RAJ-RJK Document 1 Filed 11/14/18 Page 6 of 8 PageID# 6
   2:19-cr-00683-MGB Date Filed 08/07/19 Entry Number 2 Page 7 of 8
Case 4:18-cr-00086-RAJ-RJK Document 1 Filed 11/14/18 Page 7 of 8 PageID# 7
   2:19-cr-00683-MGB Date Filed 08/07/19 Entry Number 2 Page 8 of 8
Case 4:18-cr-00086-RAJ-RJK Document 1 Filed 11/14/18 Page 8 of 8 PageID# 8
